Little, Justice.
The evidence undoubtedly established the fact that on the day Mrs. Charity Jones, administratrix, made a deed to Norris (her brother), conveying to him the land involved in this case, which as administratrix of her deceased, husband, under an order, she had legally sold, and he had purchased, Norris in turn executed a deed conveying to Mrs. Jones a life-estate in the same land. Prior to that sale Mrs. Jones was in possession as adminstratrix. After’ the execution of the respective deeds mentioned above, she retained possession of the land, and lived there uninterruptedly until the levy of the execution in favor of Neal. Neal contends that he made the loan in good faith to Norris, and without notice that Mrs. Jones claimed any interest in the property; that after he had notice from Mrs. Jones not to do so, he made no further loans, on the faith of the property. He further contends that he extended credit to Norris on the faith of the property and without any notice that Mrs. Jones had a life-estate therein, and that therefore he is protected. "We do not think that this contention is sound. If at the time Neal extended credit to Norris the latter had been in possession of the-land and had exhibited to Neal a paper title, the law, as we understand it, is that he would have been thereby protected as against any secret equity which might have existed in favor of another person; but the fact that at the-time Neal made the loan and received the mortgage from Norris, Mrs. Jones was in actual possession of the land, put upon Neal the duty to inquire into the right of such possession. The fact of possession cannot be disregarded with impunity by a party who acquires an interest in land by purchase. One person may have the right of possession and another the right of property, and it is by thermion of the two that a perfect title is established. When therefore Neal found Mrs. Jones in possession of the land, the law charged him, by reason of such possession, with.. *769noticie of her title 'tibeiretio (19 Ga. 337); 'and ¡tins possession was sufficient to have put Real upon inquiry as to the character anld ¡extent of the claim of Mrs. Jones. 48 Ga. 585. In the case of Franklin, Reid & Co. v. Newsom, 53 Ga. 581, it iis Said ¡that a purchiaser of land is bound to inquire into the right of one in possession of the same and that such possession charges the purchaser with implied notice, and that this is a rule too firmly established to be denied. The same ruling was made in the cases of Sewell v. Holland, 61 Ga. 608; and in the case of Finch v. Beal, 68 Ga. 594, itihe doctrine is ¡clearly stated that actual possession of land is notice to the world of the rights of the occupant therein, and one who buys while such actual possession continues is affected with notice. The compilers' of the Code of 1895, .from these and other authorities on the same subject, (have added .a section, not found in the-Code of 1882, one sentence of which is: “Possession of land is notice of whatever right or title the occupant has.” Civil Code, §3931.
Under the authorities, at the ¡time he received the mortgage from Rorris, Mrs. Jones being in possession of the land mortgaged, Real was in law charged with notice of whatever title or right Mrs. Jones had to or in the same. It appears that such right and title was a life-estate in the land in dispute; and the jury having found such life-estate not subject to the mortgage fi. fa., the verdict is in accord with the law and evidence in the case, and therefore the court below committed no error in refusing to set the same aside and grant a new trial.

Judgmenl affirmed.


All the 'Justices concurring.